Simmons, C. J.

1. An assignment of alleged error in admitting evidence is incomplete unless it shows whait, if any, objection was made to the evidence when offered.
2. The failure of the court to caution a witness that he need not answer a question if the answer would tend to criminate- him, is not cause for setting aside a verdict -against one upon whose trial for a crime this witness testified.
3. There was no evidence -connecting the accused with the perpetration of the -alleged offense, and therefore the verdict of guilty was unwarranted. Judgment reversed.